

NON-QUALIFIED STOCK OPTION AGREEMENT


        THIS NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is entered
into as of _________________ (the “Grant Date”) between Aspen Group, Inc. (the
“Company”) and ____________ (the “Optionee”).


        WHEREAS, by action taken by the Board of Directors (the “Board”) it has
adopted the ____ Equity Incentive Plan (the “Plan”); and


        WHEREAS, pursuant to the Plan, it has been determined that in order to
enhance the ability of the Company to attract and retain qualified employees,
consultants and directors, the Company has granted the Optionee the right to
purchase the common stock of the Company pursuant to stock options.


        NOW THEREFORE, in consideration of the mutual covenants and promises
hereafter set forth and for other good and valuable consideration, receipt of
which is acknowledged, the parties hereto agree as follows:


        1. Grant of Non-Qualified Options. On the Grant Date, the Company
irrevocably granted to the Optionee, as a matter of separate agreement and not
in lieu of salary or other compensation for services, the right and option to
purchase all or any part of _____ shares of authorized but unissued or treasury
common stock of the Company (the “Options”) on the terms and conditions herein
set forth. The Optionee acknowledges receipt of a copy of the Plan, as amended.


        2. Price. The exercise price of the Options is $______, per share.


        3. Vesting - When Exercisable.


         (a) The Options shall vest in equal annual installments over a three
year period (with fractional numbers initially rounded up and then rounding
down) subject to continued service with the Company as of each applicable
vesting date. Notwithstanding any other provision in this Agreement, the Options
shall vest immediately on the occurrence of a Change of Control as defined under
the Plan. In the event of a Change of Control, the Options shall be assumed or
substituted by the successor corporation or a parent or subsidiary of the
successor corporation.  If the successor corporation refuses to assume or
substitute for the Options, all Options immediately prior to the closing of the
Change of Control event will automatically be exercised by a net exercise of the
Options, under which the Company will not require a payment of the exercise
price of the Options in cash but will reduce the number of shares of stock
issued upon exercise by a whole number of shares based upon the price paid per
share by the successor corporation. For example, if the successor corporation
pays $2.00 per share and your exercise price is $0.50, if you hold 1,000
options, the Company will issue you 750 shares immediately prior to the Change
of Control event. If the successor corporation pays a price per share which is
below the exercise price under Section 2, then the Options will terminate
immediately upon the Change of Control event if they are not assumed.



--------------------------------------------------------------------------------





         (b) Subject to Section 24 of the Plan, any of the vested Options may be
exercised prior to and until 6:00 p.m. New York time, 10 years from the Grant
Date (the “Expiration Date”).


         (c) Notwithstanding any other provision of this Agreement, upon
resolution of the Board or the Committee (as defined in the Plan), the Options,
whether vested or unvested, shall be immediately forfeited if any of the events
specified in Sections 24(a) or (b) of the Plan, as applicable, occur.


        4. Termination of Relationship.


         (a) Except as provided in Section 4(b) or (c), if for any reason the
Optionee ceases to perform services for the Company, all rights granted
hereunder shall terminate effective 12 months from that date.


         (b) If the Optionee ceases to provide services for the Company as a
result of her death, the Optionee’s estate or any Transferee, as defined herein,
shall have the right for 12 months form the date of death to exercise the
Options subject to Section 3(c). For the purpose of this Agreement, “Transferee”
shall mean a person to whom such shares are transferred by will or by the laws
of descent and distribution.


        (c) If the Optionee ceases to provide services as a result of becoming
disabled within the meaning of Section 22(e)(3) of the Code, all rights granted
hereunder shall terminate effective one year from that date.


         (d) Notwithstanding anything contained in this Section 4, the Options
may not be exercised after the Expiration Date.


         (e) Any of the Options that were not vested immediately prior to the
Termination Date shall terminate at that time.


For purposes of this Section 4 “Company” shall include subsidiaries and/or
affiliates of the Company.


        5. Profits on the Sale of Certain Shares; Redemption. The Options
granted hereunder shall be subject to the redemption provisions under Section
24(c) of the Plan.


        6. Method of Exercise. The Options shall be exercisable by a written
notice in the form attached to this Agreement, which shall:


(a) be signed by the person or persons entitled to exercise the Options and, if
the Options are being exercised by any person or persons other than the
Optionee, be accompanied by proof, satisfactory to counsel for the Company, of
the right of such person or persons to exercise the Options;
2

--------------------------------------------------------------------------------





(b) be accompanied by full payment of the exercise price by tender to the
Company of an amount equal to the exercise price multiplied by the number of
underlying shares being purchased either in cash, by wire transfer, or by
certified check or bank cashier’s check, payable to the order of the Company;


(c) be accompanied by payment of any amount that the Company, in its sole
discretion, deems necessary to comply with any federal, state or local
withholding requirements for income and employment tax purposes. If the Optionee
fails to make such payment in a timely manner, the Company may: (i) decline to
permit exercise of the Options or (ii) withhold and set-off against compensation
and any other amounts payable to the Optionee the amount of such required
payment. Such withholding may be in the shares underlying the Options at the
sole discretion of the Company.


        The certificate or certificates for shares of common stock as to which
the Options shall be exercised shall be registered in the name of the person or
persons exercising the Options unless the underlying common stock is available
to be sold pursuant to a Registration Statement.


        7. Anti-Dilution Provisions. The Options granted hereunder shall have
the anti-dilution rights set forth in Section 14 of the Plan.


        8. Necessity to Become Holder of Record. Neither the Optionee, the
Optionee’s estate, nor any Transferee shall have any rights as a shareholder
with respect to any shares underlying the Options until such person shall have
become the holder of record of such shares. No dividends or cash distributions,
ordinary or extraordinary, shall be provided to the holder if the record date is
prior to the date on which such person became the holder of record thereof.


        9. Reservation of Right to Terminate Relationship. Nothing contained in
this Agreement shall restrict the right of the Company to terminate the
relationship of the Optionee at any time, with or without cause. The termination
of the relationship of the Optionee by the Company, regardless of the reason
therefor, shall have the results provided for in Section 24 of the Plan.


        10. Conditions to Exercise of Options. If a Registration Statement on
Form S-8 (or any other successor form) is not effective as to the shares of
common stock issuable upon exercise of the Options, the remainder of this
Section 10 is applicable as to federal law. In order to enable the Company to
comply with the Securities Act of 1933 (the “Securities Act”) and relevant state
law, the Company may require the Optionee, the Optionee’s estate, or any
Transferee as a condition of the exercising of the Options granted hereunder, to
give written assurance satisfactory to the Company that the shares subject to
the Options are being acquired for such person’s own account, for investment
only, with no view to the distribution of same, and that any subsequent resale
of any such shares either shall be made pursuant to a registration statement
under the Securities Act and applicable state law which has become effective and
is current with regard to the shares being sold, or shall be pursuant to an
exemption from registration under the Securities Act and applicable state law.
3

--------------------------------------------------------------------------------





        The Options are further subject to the requirement that, if at any time
the Board shall determine, in its discretion, that the listing, registration, or
qualification of the shares of common stock underlying the Options upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with the issue or purchase of shares underlying the Options, the
Options may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected.


        11. Sale of Shares Acquired Upon Exercise of Options. If the Optionee is
an officer (as defined by Section 16(b) of the Securities Exchange Act of 1934
(“Section 16(b)”)) or a director of the Company, any shares of the Company’s
common stock acquired pursuant to the Options cannot be sold by the Optionee
until at least six months elapse from the Grant Date except in case of death or
disability or if the grant was exempt from the short-swing profit provisions of
Section 16(b).


        12. Transfer. No transfer of the Options by the Optionee by will or by
the laws of descent and distribution shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of the letters testamentary or such other evidence as the Board may deem
necessary to establish the authority of the estate and the acceptance by the
Transferee or Transferees of the terms and conditions of the Options.


        13. Duties of the Company. The Company will at all times during the term
of the Options:


(a)  Reserve and keep available for issue such number of shares of its
authorized and unissued common stock as will be sufficient to satisfy the
requirements of this Agreement;


(b)  Pay all original issue taxes with respect to the issuance of shares
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection therewith;


(c)  Use its best efforts to comply with all laws and regulations which, in the
opinion of counsel for the Company, shall be applicable thereto.


        14. Parties Bound by Plan. The Plan and each determination,
interpretation or other action made or taken pursuant to the provisions of the
Plan shall be final and shall be binding and conclusive for all purposes on the
Company and the Optionee and the Optionee’s respective successors in interest.


        15. Severability. In the event any parts of this Agreement are found to
be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


4

--------------------------------------------------------------------------------



        


        16. Benefit. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.


        17. Notices and Addresses. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing and shall be
delivered to the addresses in person, by FedEx or similar receipted delivery as
follows:
        
        The Optionee:    at the address on the Signature Page


        The Company:    Aspen Group, Inc.
             276 Fifth Avenue
             Suite 305
             New York, New York 10001
             Attention: Michael Mathews


        with a copy to:    Michael D. Harris, Esq.
             Nason, Yeager, Gerson, Harris & Fumero, P.A.
             3001 PGA Boulevard
             Suite 305
             Palm Beach Gardens, Florida 33410


or to such other address as either of them, by notice to the other may designate
from time to time.


        18. Attorney’s Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorneys’ fees, costs and expenses.


        19. Governing Law. This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance
whether sounding in contract, tort or otherwise shall be governed or interpreted
according to the laws of Delaware without regard to choice of law
considerations.


        20. Oral Evidence. This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.


5

--------------------------------------------------------------------------------



        21. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.


        22. Section or Paragraph Headings. Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.


        23. Stop-Transfer Orders.


         (a) The Optionee agrees that, in order to ensure compliance with the
restrictions set forth in the Plan and this Agreement, the Company may issue
appropriate “stop transfer” instructions to its duly authorized transfer agent,
if any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.


         (b) The Company shall not be required (i) to transfer on its books any
shares of the Company’s common stock that have been sold or otherwise
transferred in violation of any of the provisions of the Plan or the Agreement
or (ii) to treat the owner of such shares of common stock or to accord the right
to vote or pay dividends to any purchaser or other Transferee to whom such
shares of common stock shall have been so transferred.


        24. Arbitration. Except to the extent a party is seeking equitable
relief, any controversy, dispute or claim arising out of or relating to this
Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in New York County, New York (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the rules of the American Arbitration Association then in effect. The decision
and award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.


        25. Exclusive Jurisdiction and Venue. Subject to Section 24, any action
brought by either party against the other concerning the transactions
contemplated by or arising under this Agreement shall be brought only in the
state or federal courts of New York County, New York. The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non convenience.


[Signature Page to Follow]


6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF the parties hereto have set their hand and seals the
day and year first above written.
          
              ASPEN GROUP, INC.






              By:          
               Michael Mathews, Chief Executive Officer
               




               OPTIONEE:




                       
               


               Address:
                       
                       
                       




































NOTICE OF EXERCISE
7

--------------------------------------------------------------------------------





To:  __________________________
        __________________________
        __________________________
        Attention _________, _______________
        Facsimile: (____) _____-______ 


        Please be advised that I hereby elect to exercise my option to purchase
shares of ___________, pursuant to the Stock Option Agreement dated
__________________.


Number of Shares to Be Purchased:    _______________


Multiplied by: Purchase Price Per Share   $______________


        Total Purchase Price     $_______________


Please check the payment method below:


____ Enclosed is a check for the total purchase price above.


____ Wire transfer sent on _____________, 20__.


Please contact me as soon as possible to discuss the possible payment of
withholding taxes and any other documents we may require.




Name of Option Holder (Please Print): ________________________________


Address of Option Holder


________________________________________________________________




Telephone Number of Option Holder:  ________________________________


Social Security Number of Option Holder:  ________________________________


8

--------------------------------------------------------------------------------



If the certificate is to be issued to person other than the Option Holder,
please provide the following for such person:




________________________________
(Name)


________________________________
(Address)


________________________________


________________________________




________________________________
(Telephone Number)


________________________________
(Social Security Number)




In connection with the issuance of the Common Stock, if the Common Stock may not
be immediately publicly sold, I hereby represent to the Company that I am
acquiring the Common Stock for my own account for investment and not with a view
to, or for resale in connection with, a distribution of the shares within the
meaning of the Securities Act of 1933 (the “Securities Act”).


I am______ am not ______ [please initial one] an accredited investor for at
least one of the reasons on the attached Exhibit A. If the SEC has amended the
rule defining the definition of accredited investor, the new provisions shall be
applicable. I acknowledge that as a condition to exercise the Options, the
Company may request updated information regarding the Holder’s status as an
accredited investor. My exercise of the Options shall be in compliance with the
applicable exemptions under the Securities Act and applicable state law.






________________________________  Dated: _________________
Signature of Option Holder












9

--------------------------------------------------------------------------------



Exhibit A To Stock Option Agreement


For Individual Investors Only:
        1. A person who has an individual net worth, or a person who with his or
her spouse has a combined net worth, in excess of $1,000,000. For purposes of
calculating net worth under this paragraph (1), (i) the primary residence shall
not be included as an asset, (ii) to the extent that the indebtedness that is
secured by the primary residence is in excess of the fair market value of the
primary residence, the excess amount shall be included as a liability, and (iii)
if the amount of outstanding indebtedness that is secured by the primary
residence exceeds the amount outstanding 60 days prior to exercising the stock
options, other than as a result of the acquisition of the primary residence, the
amount of such excess shall be included as a liability.


        2a. A person who had individual income (exclusive of any income
attributable to the person’s spouse) of more than who has $200,000 in each of
the two most recently completed years and who reasonably expects to have an
individual income in excess of $200,000 this year.


        2b. Alternatively, a person, who with his or her spouse, has joint
income in excess of $300,000 in each applicable year.


        3. A director or executive officer of the Company.


Other Investors:
        4. Any bank as defined in Section 3(a)(2) of the Securities Act of 1933
(“Securities Act”) whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; insurance company as defined in Section 2(13) of the Securities
Act; investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act; Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
advisor, or if the employee benefit plan has total assets in excess of
$5,000,000, or if a self-directed plan, with investment decisions made solely by
persons that are accredited investors.


        5. A private business development company as defined in Section
202(a)(22) of the Investment Advisors Act of 1940.


        6. An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.


        7. A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of the
Securities Act.


10

--------------------------------------------------------------------------------



        8. An entity in which all of the equity owners are accredited investors.


11